Citation Nr: 0405621	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son, Reverend [redacted]


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had honorable, active service in the U. S. Army 
from October 1942 to November 1945, which included a tour of 
duty in Normandy, Northern France, the Ardennes, the 
Rhineland, and Central Europe.  The veteran was an auto 
mechanic in an Engineer Construction Company, and his 
decorations include the Europe, Africa and Middle Eastern 
(EAME) Campaign Medal with 5 Bronze Stars, and one Bronze 
Arrowhead.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and December 2000 rating 
decisions of the RO, the former of which found that no new 
and material evidence had been submitted to reopen a claim of 
service connection for residuals of a neck injury, and the 
latter of which denied the claim after finding that new and 
material evidence had been received to reopen it.  

Sworn testimony of the veteran and his son were obtained 
before the undersigned Veterans Law Judge on September 10, 
2003, a transcript of which is of record.  

Notwithstanding the RO's reopening of the claim on appeal, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Marsh v. West, 
11 Vet. App. 468 (1998) (Board has the jurisdiction - indeed, 
the obligation - to assess its jurisdiction) and Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence).  
Accordingly, this issue is addressed below.  

The Board reopens the claim on appeal, and the reopened claim 
is the subject of the following Remand.  The reopened appeal 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., and VA will notify the veteran if 
further action is required on his part.  




FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO 
denied entitlement to service connection for residuals of a 
neck injury.  

2.  Evidence submitted since the August 1997 RO rating 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence submitted since the August 1997 rating decision 
wherein the RO denied a claim of entitlement to service 
connection for residuals of a neck injury, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

There is new legislation regarding the obligations of VA in 
assisting claimants. On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law. The VCAA provides:

Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000); 38 U.S.C.A. § 5103A.  

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Where a veteran served continuously for 90 days or more 
during a period of war (or peacetime service after December 
31, 1946), and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a neck 
injury.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Materiality & Finality

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 38 C.F.R. § 3.156(a).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
veteran's claim without regard to the new version of 
38 C.F.R. § 3.156(a).  

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented. 38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103. If new and material evidence is presented, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  However, the first element is whether new 
and material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis. Glynn v. Brown, 6 Vet. App. 
523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  

In August 1997, the RO determined that the evidence-then of 
record, was against the veteran's claim of entitlement to 
service connection for residuals of a neck injury.  The basis 
for the RO's August 1997 denial was that the claim was not 
well-grounded, that service medical records were negative for 
any neck injury as reported by the veteran, including the 
examination of the veteran at separation from service in 
1945, and that the recent treatment records received from 
Warren Chiropractic Clinic merely showed treatment for a 
current neck disorder, with a treating physician's 
transcription of the veteran's reported history of a neck 
injury in service.  



The veteran was provided notice of the RO's decision and of 
the veteran's appellate rights, but the veteran did not 
initiate an appeal of that decision.  Therefore, the August 
1997 rating decision became final under VA law and 
regulations noted above.  

Since the August 1997 RO rating decision, additional medical 
nexus evidence has been added to the record in conjunction 
with the veteran's attempt to reopen his claim.  The Board 
has closely reviewed the evidence submitted subsequent to the 
August 1997 decision, the last final decision, in the context 
of all the evidence of record.  

In the Evans case, CAVC held that in order to warrant 
reopening a previously and finally disallowed claim, the 
veteran must submit new and material evidence in regard to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  See Evans, 9 Vet. App. 
at 284.

The evidence received since August 1997 includes the February 
2000 and September 2000 medical nexus opinions of JWW, D C, 
as well as the February 14, 1997 statement of SRH, Ph.D., DC.  
Dr. JWW explains that his father, also a physician, treated 
the veteran for residuals of in-service neck and upper spine 
injuries from the "early 1950's," but that those treatment 
records are no longer available.  The elder Dr. JWW is 
deceased.  

The veteran testified in September 2003 that that treatment 
was in approximately 1948, and both the veteran and his 
representative has admitted that no additional records are 
available.  The February 1997 medical statement of Dr. SRH 
explains that while the veteran reinjured his neck in an 
October 9, 1996 motor vehicle accident, the veteran's current 
physical condition is the result of both his in-service 
injuries and this recent motor vehicle accident.  Dr. JWW's 
several statements make no reference to any recent motor 
vehicle accident or recent neck reinjury.  

The Board finds that the above evidence of record is new and 
material.  The August 1997 rating decision was based on 
medical evidence which included no nexus opinion, other than 
a mere transcription of the veteran's reported history of a 
neck injury in service, while the subsequently submitted 
evidence included the medical nexus evidence of Drs. JWW and 
SRH.  While the medical nexus opinion of Dr. JWW, in part, 
tends to duplicate the veteran's prior statement of a 
reported neck injury in service, Dr. JWW does-for the first 
time-support the veteran's assertion that he received post-
service treatment, from Dr. JWW's father in the early 1950's, 
for residuals of a neck injury.  

Dr. JWW's statements tend to show continuity of 
symptomatology-evidence which was previously lacking.  The 
statements, however, are not new and material as to each 
necessary element of a successful claim of service 
connection.  That is, the statement, alone, does not show an 
in-service injury.  While the medical statements of Dr. JWW 
do not reopen the claim when standing alone, the medical 
nexus opinion of Dr. SRH is revealing in another manner, and 
taken in conjunction with each other, the medical nexus 
opinions warrant reopening the claim on appeal.  

The February 1997 medical statement of Dr. SRH tends to 
suggest that the veteran's current neck disability cannot be 
solely the result of injuries sustained an October 1996 motor 
vehicle accident-a matter which weighed particularly heavy 
against the claim in the August 1997 RO rating decision.  
While Dr. SRH's statement is silent as to the chronicity 
matter, more adequately addressed by Dr. JWW, the medical 
opinion statements of both Dr. JWW and SRH-taken in 
conjunction, can be seen as presenting new and material 
evidence not previously considered by the August 1997 RO 
rating decision.  

These medical statements, in toto, bear directly and 
substantially upon the specific matters under consideration-
both the chronicity and etiology of the veteran's neck 
disorder, and include a medical explanation as to an October 
1996 motor vehicle accident and neck reinjury.  The import of 
these medical nexus opinions is so significant that they must 
be considered in order to fairly decide the merits of the 
reopened claim.  



Accordingly, as the Board finds that new and material 
evidence has been submitted, the claim of entitlement to 
service connection for residuals of a neck injury is 
reopened.  

In reaching the above decision, the Board must emphasize that 
although new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a neck injury, the Board is compelled to find 
that additional development is needed regarding the reopened 
claim, as detailed in the remand portion of this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury, the appeal is granted to this 
extent only.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with the claim of entitlement to service 
connection for residuals of a neck injury on a de novo basis.

A review of the record discloses that some additional basic 
development of the claim remains to be completed.  

The existing medical evidence of record is both incomplete 
and conflicting.  First, the veteran's service medical 
records are almost entirely not on file, without explanation 
or documentation, and little if any effort has been made to 
obtain copies of them.  Second, the veteran is shown to have 
sustained traumatic neck and upper spine injuries in an 
October 1996 motor vehicle accident, but none of these 
records are on file, and no attempt has been made to obtain 
them.  

Third, Dr. JWW is of the opinion that the veteran's current 
chronic neck disability is the result of a reported inservice 
neck injury, consistent with the treatment of the veteran by 
Dr. JWW's father in the late 1940's or early 1950's.  See 
LaShore v. Brown, 8 Vet App 406 (1995) (Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  However, Dr. SRH 
gives the opinion that the veteran's current neck disorder is 
due to both an undocumented in-service neck injury and the 
post-service neck injury.  

The Board finds that VCAA requires that the RO attempt to 
obtain copies of the medical records surrounding the October 
1996 motor vehicle accident, that service medical records be 
requested and obtained, if available, and that upon the 
completion of this development, that the veteran be afforded 
a VA orthopedic examination with nexus opinion.  

The Board notes that the veteran's service medical records 
are not on file, but for reports of examinations at entry and 
at separation from service.  The veteran has asserted that 
his separation examination was very brief.  In this regard 
the Board also notes that part of the veteran's service 
medical records appear to be fire-damaged, albeit very 
slightly.  These records were received at the RO in February 
1983, without documentation as to whether the veteran's 
service medical records may have been destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC).  
VCAA requires that the RO make at least one attempt to obtain 
any additional service medical record from NPRC, and to 
attempt to reconstruct them from alternative sources.  

Additionally, the RO is reminded of the heightened duty to 
explain its findings where service medical records are 
unavailable or incomplete.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In doing so, the Board cautions that the CAVC has held that 
"the duty to assist is not always a one-way street," and 
that, if the veteran wishes VA's assistance, "he cannot 
passively wait for it in the circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also, Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The veteran's full and complete cooperation is 
requested, both in obtaining the requested medical records, 
and in the contact of any VA examination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for neck symptomatology since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  





The VBA AMC request that he submit the 
names and addresses of any VA and/or 
private care providers who treated him 
regarding injuries sustained in an 
October 9, 1996 motor vehicle accident.  

The VBA AMC should also provide the 
veteran with a National Archives and 
Records Administration (NARA), Request 
for Information Needed to Reconstruct 
Medical Data, NA Form 13055, with 
instructions that the veteran fill out 
and return this form for use in 
reconstructing the veteran's service 
medical records from secondary sources.  
The veteran should be advised that his 
full and complete cooperation is 
specifically requested.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

4.  Upon the completion of the above, the 
VBA AMC should contact NPRC requesting 
copies of any additional service medical 
or personnel records, with documentation 
as to any fire damage.  These records 
should then be used in a search for 
copies of any additional service medical 
records from secondary sources, including 
NARA and the United States Surgeon 
General's Office.  All leads should be 
pursued and documented for future 
reference.  

The VBA AMC's request should include a 
copy of the veteran's completed NA Form 
13055, with a request that the veteran's 
service medical records be reconstructed 
from secondary sources, including records 
from the United States Surgeon General's 
Office.  Copies of the RO's written 
request, the NA Form 13055, as well as 
the NPRC's response, must be maintained 
in the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of 
residuals of a neck injury.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

Is it at least as likely as not that any 
current residuals of a neck injury are 
related to trauma in service, trauma 
after service, or to both in-service and 
post-service trauma?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claim of 
entitlement to service connection for 
residuals of a neck injury on a de novo 
basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in its denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



